May 2, 2018
         May 2, 2018




                                                                                    Supreme Court




                       Michael A. Balmuth et al.           :


                                  v.                       :                        No. 2017-6-Appeal.
                                                                                    (NC 10-296)
        David E. Dolce, in his capacity as Tax Assessor :
                 for the Town of Portsmouth.

                            John Qua et al.                :

                                  v.                       :                        No. 2017-8-Appeal.
                                                                                    (NC 10-298)
                                                                                    No. 2017-9 Appeal.
                                                                                    (NC 11-127)
        David E. Dolce, in his capacity as Tax Assessor :
                 for the Town of Portsmouth.

                            William Antle                  :


                                  v.                       :                        No. 2017-11-Appeal.
                                                                                    (NC 10-299)
                                                                                    No. 2017-12-Appeal.
                                                                                    (NC 11-131)
        David E. Dolce, in his capacity as Tax Assessor :
                 for the Town of Portsmouth.




                          NOTICE: This opinion is subject to formal revision before publication in
                          the Rhode Island Reporter. Readers are requested to notify the Opinion
                          Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
                          Rhode Island 02903, at Tel. 222-3258 of any typographical or other
                          formal errors in order that corrections may be made before the opinion is
                          published.
                                                                           Supreme Court
                                                                           (dissenting opinion
                                                                            begins on page 18)



          Michael A. Balmuth et al.              :


                      v.                         :                         No. 2017-6-Appeal.
                                                                           (NC 10-296)
David E. Dolce, in his capacity as Tax Assessor :
         for the Town of Portsmouth.

                John Qua et al.                  :

                      v.                         :                         No. 2017-8-Appeal.
                                                                           (NC 10-298)
                                                                           No. 2017-9 Appeal.
                                                                           (NC 11-127)
David E. Dolce, in his capacity as Tax Assessor :
         for the Town of Portsmouth.

                William Antle                    :


                      v.                         :                         No. 2017-11-Appeal.
                                                                           (NC 10-299)
                                                                           No. 2017-12-Appeal.
                                                                           (NC 11-131)
David E. Dolce, in his capacity as Tax Assessor :
         for the Town of Portsmouth.


             Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

      Justice Flaherty, for the Court.



                                              -1-
                                          “Don’t tax you,
                                           Don’t tax me,
                                 Tax that fellow behind the tree.” 1

       The defendant, who is the tax assessor for the Town of Portsmouth,2 appeals from a

judgment of the Superior Court in favor of the plaintiffs, a group of Portsmouth taxpayers who

had challenged the defendant’s tax assessments on their properties for tax years 2009 and 2010.

These cases come to us in the wake of what is considered generally to be the worst economic

downturn since the Great Depression. It is common knowledge that in 2008 the stock market

plummeted, and with it the value of real estate throughout the country tumbled as well. It also is

well known that Rhode Island was not immune from the effects of that economic collapse.

Indeed, as both the plaintiffs and the defendant agree, the value of the plaintiffs’ properties

decreased in 2008 and 2009. This appeal, though, is not a contest about the value of the

plaintiffs’ properties. Rather, this appeal is about whether certain sections of G.L. 1956 chapter

5 of title 44 require the plaintiffs to base their tax appeals on the fair market value of their

properties “as of December 31 in the year of the last update or revaluation * * *.”

       When the plaintiffs appealed their assessments for tax years 2009 and 2010, the

defendant maintained that they were locked in to the value of their properties as of December 31,

2007, the year of Portsmouth’s last revaluation. The plaintiffs, whose properties had experienced

a substantial decline in value after December 31, 2007, disagree. After a nonjury trial based on

an agreed statement of facts, the trial justice concluded that, based on the language set forth in

the pertinent sections of chapter 5 of title 44, the plaintiffs were not “locked in” to the values of



1
  Attributed to Senator Russell B. Long. See William B. Mead, Congress Tackles the Income
Tax, MONEY, July 1973, at 55 (“‘Most people have the same philosophy about taxes,’ says
Senator Russell B. Long * * *: Don’t tax you, Don’t tax me, Tax that fellow behind the tree.”).
2
  During the pendency of these consolidated appeals, Matthew Helfand replaced David E. Dolce
as the tax assessor for the Town of Portsmouth.
                                                -2-
their properties as of December 31, 2007. 3 Put another way, the trial justice decided that the

plaintiffs were authorized under the law to challenge the defendant’s assessments for tax years

2009 and 2010 by employing the fair market values of their properties as of December 31, 2008

and December 31, 2009, respectively. We agree. Accordingly, for the reasons set forth in this

opinion, we affirm the judgment of the Superior Court.

                                                 I

                                        Facts and Travel

       The facts here are undisputed and straightforward. The plaintiffs all own property in the

Town of Portsmouth. More specifically, each of the plaintiffs owns a condominium in the same

development. In 2007, consistent with his statutory duties as the tax assessor for Portsmouth,

defendant conducted a full-scale revaluation of all real estate in the town, including plaintiffs’

properties. 4 The defendant determined that, as of December 31, 2007, the full and fair cash

values 5 of plaintiffs’ properties were as follows: the Balmuth Property, $4,430,200; the Qua

Property, $5,320,800; and the Antle Property, $4,076,500.

       Then, in 2008, the economy cratered. There is no question that real estate values were

adversely affected by the downturn. Nevertheless, as he was permitted to do, for his assessment

for tax year 2009, defendant carried forward the December 31, 2007 valuations of plaintiffs’
3
  The parties agreed that the assessor’s valuations for December 31, 2007, were correct and that
the values claimed by plaintiffs for December 31, 2008, and December 31, 2009, were also
correct. We appreciate the level of cooperation exhibited by the parties in reaching agreement on
several factual issues, especially in that it has allowed us to focus on the issue before the Court.
4
  Pursuant to G.L. 1956 § 44-5-11.6(a)(2)(i), defendant was required to conduct a revaluation in
2007. Section 44-5-11.6(a)(2)(ii) requires local tax assessors to “conduct a revaluation within
nine (9) years of the date of the prior revaluation and * * * conduct an update of real property
every three (3) years from the last revaluation.”
5
  As used in chapter 5 of title 44, the terms “full and fair cash value” and “fair market value” are
synonymous. See Harvard Pilgrim Health Care of New England, Inc. v. Gelati, 865 A.2d 1028,
1035 (R.I. 2004) (“We have defined ‘full and fair cash value’ as fair market value.” (quoting Nos
Limited Partnership v. Booth, 654 A.2d 308, 310 (R.I. 1995))). Accordingly, throughout this
opinion, we use them interchangeably.
                                               -3-
properties. For tax year 2010, he did the same. Thus, for tax years 2009 and 2010, defendant

assessed plaintiffs’ property taxes based on the fair market values of those properties as of

December 31, 2007.

       However, as of December 31, 2008—the date of assessment for tax year 2009—and

December 31, 2009—the date of assessment for tax year 2010—the fair market values of

plaintiffs’ properties had decreased. As of December 31, 2008, the parties stipulate that the fair

market values of plaintiffs’ properties were as follows: the Balmuth Property, $4,107,333; the

Qua Property, $4,788,720; and the Antle Property, $3,668,850. As of December 31, 2009, the

fair market values of plaintiffs’ properties were as follows: the Qua Property, $4,256,640; and

the Antle Property, $3,261,200. 6

       The plaintiffs sought review of those assessments on the ground that they had been

overtaxed for tax years 2009 and 2010. 7 Following the procedure set forth in § 44-5-26(a),

plaintiffs first appealed to defendant. He denied their appeals, informing plaintiffs that, under

chapter 5 of title 44, he had properly carried forward the December 31, 2007 valuations for use

in determining his assessments for tax years 2009 and 2010. The plaintiffs then appealed to the

Portsmouth Tax Assessment Board of Review, where they were again denied relief.                 Still

unsatisfied, plaintiffs then petitioned for relief in the Superior Court.

       Over the course of several years, plaintiffs’ tax appeal cases were consolidated as they

wound their way through the normal course of litigation. Ultimately, after the parties submitted

an agreed statement of facts, a justice of the Superior Court granted plaintiffs the relief for which
6
  Because the Balmuths did not submit an annual account specifying the fair market value of
their property as of December 31, 2009, with respect to tax year 2010, only the taxes assessed on
the Qua Property and the Antle Property are before this Court.
7
  Notwithstanding the Balmuths’ lack of an annual account for tax year 2010, plaintiffs complied
with all the procedural and timing requirements necessary to perfect a tax appeal under chapter 5
of title 44. For example, plaintiffs timely paid the taxes due on their properties for tax years
2009 and 2010.
                                                 -4-
they had petitioned. The trial justice found that plaintiffs could challenge defendant’s tax

assessments for tax years 2009 and 2010 using the fair market values of their properties as of

December 31, 2008 and December 31, 2009, respectively. He concluded that, contrary to

defendant’s interpretation of the language set forth in §§ 44-5-15 and 44-5-26 (language we will

discuss infra), plaintiffs were not confined to the December 31, 2007 valuations. The trial justice

reasoned that, under § 44-5-30, plaintiffs had satisfied the preconditions necessary to prevail on

their tax appeals. Citing § 44-5-30, he wrote:

               “For judgment to enter in favor of the taxpayer challenging [a]
               property tax assessment, the taxpayer must demonstrate: (1) that an
               account has been given; (2) that the tax has been assessed in excess
               of the property’s full and fair cash value; and (3) that the taxes on
               the property have been paid prior to judgment entering.”

Section 44-5-30 provides, in pertinent part, that:

               “If the taxpayer has given in an account, and if on the trial of the
               petition, either with or without a jury, it appears that the taxpayer’s
               real estate * * * has been assessed * * * at a value in excess of its
               full and fair cash value, * * * the court shall give judgment that the
               sum by which the taxpayer has been so overtaxed, * * * with his or
               her costs, be deducted from his or her tax * * *.”

Seizing on the use of “shall” in that statute, the trial justice determined that he was bound to

enter judgment in plaintiffs’ favor because they had satisfied their burden under § 44-5-30. He

explained that defendant had even conceded as much, in that there was no dispute that plaintiffs

had (1) given an account; (2) been assessed taxes in excess of their properties’ full and fair cash

value for tax years 2009 and 2010; and (3) timely paid their taxes for tax years 2009 and 2010.

Accordingly, a judgment entered in plaintiffs’ favor.

       The defendant timely appealed, posing to this Court a single question of statutory

interpretation: whether, pursuant to chapter 5 of title 44, plaintiffs were locked in to the fair



                                                 -5-
market valuations of their properties as of December 31, 2007, when they appealed defendant’s

assessments for tax years 2009 and 2010.

                                               II

                                      Standard of Review

       This Court reviews questions of statutory interpretation de novo.          Whittemore v.

Thompson, 139 A.3d 530, 540 (R.I. 2016). When we are confronted with a statute that is clear

and unambiguous, we “must interpret the statute literally and must give the words of the statute

their plain and ordinary meanings.” Id. (quoting Cummings v. Shorey, 761 A.2d 680, 684 (R.I.

2000)). If, however, we are presented with an ambiguous statute—one that contains “a word or

phrase * * * susceptible of more than one reasonable meaning[,]” Drs. Pass and Bertherman,

Inc. v. Neighborhood Health Plan of Rhode Island, 31 A.3d 1263, 1269 (R.I. 2011)—then “this

Court will ‘employ our well-established maxims of statutory construction in an effort to glean

the intent of the Legislature.’” In re Proposed Town of New Shoreham Project, 25 A.3d 482,

505 (R.I. 2011) (quoting Town of Burrillville v. Pascoag Apartment Associates, LLC, 950 A.2d
435, 445 (R.I. 2008)).

                                               III

                                           Discussion

       Our state’s statutory scheme for local taxation begins with § 44-5-1, which vests in cities

and towns the power to tax. Under § 44-5-1, “[t]he tax is apportioned upon the assessed

valuations as determined by the assessors of the city or town as of December 31 in each year at

12:00 A.M. midnight, the date being known as the date of assessment of city or town

valuations.” Pursuant to § 44-5-13, “[t]he assessors shall assess all valuation and apportion any

tax levy on the inhabitants of the city or town and the ratable property in the city or town


                                              -6-
according to law, and the assessed valuation of the ratable property is made as of the date of

assessment provided in § 44-5-1[.]” 8 “All real property subject to taxation shall be assessed at

its full and fair cash value, or at a uniform percentage of its value, not to exceed one hundred

percent (100%), to be determined by the assessors in each town or city * * *.” Section 44-5-

12(a). With respect to real estate in particular, “[t]he assessors shall make a list containing the

true, full, and fair cash value * * * as defined in []§ 44-5-12 * * * of the ratable estate in the city

or town, placing the real estate [and other assets] in separate columns * * *.” Section 44-5-20.

         Before assessing any valuations, though, the tax assessors of all the cities and towns must

comply with the notice provisions set forth in § 44-5-15. 9 Section 44-5-15 also requires the

annual filing of an account by a taxpayer:

                 “The notices require every person and body corporate liable to
                 taxation to bring in to the assessors at the time they may prescribe
                 a true and exact account of all the ratable estate owned or
                 possessed by that person or body, describing and specifying the
                 value of every parcel of the real estate as of December 31 in the
                 year of the last update or revaluation and personal estate as of
                 December 31 of the tax year * * *.” (Emphasis added.)




8
    Certain personal property, however, is

              “estimated at the average of the personalty kept on hand or located
              in the taxing district during the twelve (12) months ending with the
              date of assessment, or the average of any portion of the twelve (12)
              months when the business has not been carried on or located in the
              taxing district for a year.” Section 44-5-13.
9
  More broadly, § 44-5-15 states, in pertinent part, that:

                 “Before assessing any valuations, the assessors of all the cities and
                 towns shall cause printed notices of the time and place of their
                 respective meetings to be posted in four (4) public places in their
                 respective city or town, for three (3) weeks next preceding the time
                 of their meeting, and shall advertise in a newspaper with a
                 statewide circulation jointly, at least once a week for the same
                 space of time.”
                                                 -7-
The account required under § 44-5-15 is a pillar of our local taxation structure; it must be made

under oath, and it serves as a condition precedent to appealing a tax assessment. Section 44-5-

16(a); Whittemore, 139 A.3d at 547. Furthermore, as prescribed by § 44-5-17, “[i]f any person

brings in an account as provided in § 44-5-15, the assessors shall nevertheless assess the person’s

ratable estate at what they deem its full and fair cash value * * *.”

          Generally, a taxpayer seeking to appeal a tax assessment with which he or she is

dissatisfied has an exclusive statutory remedy to do so. As § 44-5-27 instructs, that remedy is

provided in § 44-5-26. 10 Under § 44-5-26(a), “[a]ny person aggrieved on any ground whatsoever

by any assessment of taxes against him or her in any city or town * * * may within ninety (90)

days from the date the first tax payment is due, file an appeal in the local office of tax assessment

* * *.” From the local office of tax assessment, the aggrieved taxpayer may appeal to the local

tax board of review and then, if still dissatisfied, file a petition for review in the Superior Court.

Sections 44-5-26(a) and (b). In addition to setting forth the procedural and timing requirements

required to perfect a tax appeal, § 44-5-26 further directs that “[a]ppeals to the local office of tax

assessment are to be on an application[,]” and that “[t]he application shall be in” a particular

form. Section 44-5-26(b); see Appendix. Contained in that form are two provisions that are of

significance to defendant’s position in this appeal. See § 44-5-26(b).

10
     In full, § 44-5-27 provides that:

                  “The remedy provided in § 44-5-26 is exclusive if the taxpayer
                  owned or possessed any ratable estate at all, except that, in a
                  proper case, the taxpayer may invoke the equity jurisdiction of the
                  superior court; provided, that the complaint is filed within three (3)
                  months after the last day appointed for the payment, without
                  penalty, of the tax, or the first installment of the tax, if it is payable
                  in installments. A taxpayer alleging an illegal or void tax
                  assessment against him or her is confined to the remedies provided
                  by § 44-5-26, except that the taxpayer is not required to file an
                  appeal with the local assessor.”
                                                    -8-
        First, included in the form under the heading “REASON(S) REDUCTION SOUGHT” is

a space in which an aggrieved taxpayer can list his or her property’s “Fair Market Value (as of

December 31 in the year of the last update or revaluation for real estate and as of December 31

of the tax year for personal estate * * *)[.]” (Emphasis added.) Next, below the form’s signature

block   and    under   the   heading    “TAXPAYER         INFORMATION          ABOUT     APPEAL

PROCEDURE[,]” the form informs the taxpayer, in pertinent part, that:

               “You may appeal your assessment if your property is: (1)
               OVERVALUED (assessed value is more than the fair market
               value as of December 31 in the year of the last update or
               revaluation for real estate and as of December 31 of the tax year
               for personal estate for any reason, including clerical and data
               processing errors * * *).” (Emphasis added.)

        Finally, rounding out the maze of local taxation statutes is § 44-5-30, entitled “Judgment

on petition where taxpayer has filed account.” Section 44-5-30 provides, in pertinent part, that:

               “If the taxpayer has given in an account, and if on the trial of the
               petition, either with or without a jury, it appears that the taxpayer’s
               real estate * * * has been assessed * * * at a value in excess of its
               full and fair cash value, * * * the court shall give judgment that the
               sum by which the taxpayer has been so overtaxed, * * * with his or
               her costs, be deducted from his or her tax * * *.”

        Turning to the merits of this appeal, defendant and plaintiffs offer differing

interpretations of the above-quoted sections contained within chapter 5 of title 44. Stressing the

language of those statutes and of the form required by § 44-5-26(b), defendant argues that, when

plaintiffs appealed his assessments for tax years 2009 and 2010, they were restricted to the

valuations of their properties as of December 31, 2007, the date of Portsmouth’s last revaluation.

In support of that interpretation, defendant focuses on two statutory provisions, both of which

refer to the fair market value of property “as of December 31 in the year of the last update or

revaluation.” Specifically, defendant directs us to § 44-5-15, which requires the annual filing of


                                                -9-
an account stating the value of “real estate as of December 31 in the year of the last update or

revaluation[,]” and the form required by § 44-5-26(b), which refers twice to the fair market value

of real estate “as of December 31 in the year of the last update or revaluation[.]” According to

defendant, those provisions, when read together with the other sections of chapter 5 of title 44,

mandate that plaintiffs must base their tax appeals on the valuations of their properties as of

December 31, 2007.

       The plaintiffs disagree. To support their position that the law permits a challenge to

defendant’s tax assessments using annual valuations, they first point to this Court’s opinion in

Wickes Asset Management, Inc. v. Dupuis, 679 A.2d 314 (R.I. 1996). It is true that, in Wickes,

we held that “a property owner disputing an assessment carried over from a prior year is not

precluded from challenging the assessment and is therefore not necessarily ‘locked into’ that

value until the next decennial revaluation * * *.” Wickes, 679 A.2d at 320. Indeed, the guiding

principle of Wickes was that, under the statutory scheme in place at that time, “the Legislature

ha[d] provided interim remedies for a person aggrieved by an annual tax assessment.” Id. As

the Court noted, those interim remedies were set forth in §§ 44-5-26 and 44-5-27. Id.

       However, it is significant that, at the time Wickes was decided, revaluations of real

property were conducted every ten years. See Wickes, 679 A.2d at 320. As defendant correctly

points out, that has since changed.      In 1997, a year after Wickes, the General Assembly

overhauled the revaluation process, enacting P.L. 1997, ch. 179, § 1 (later codified as §§ 44-5-

11.5, 44-5-11.6, and 44-5-11.7). Under the new revaluation statute, rather than requiring cities

and towns to conduct revaluations every ten years, the General Assembly mandated that “each

city and town shall conduct a revaluation within nine (9) years of the date of the prior revaluation




                                               - 10 -
and shall conduct an update of real property every three (3) years from the last revaluation.” P.L.

1997, ch. 179, § 1; see § 44-5-11.6(a)(2)(i)-(ii).

       The transition to a more frequent revaluation-and-update schedule was based on a

detailed list of legislative findings. Among other things, the General Assembly recognized that

the old ten-year revaluation led to inequitable results for taxpayers. As the General Assembly

explained,

               “The state’s ten year property revaluation cycle is the longest
               revaluation cycle in the country. Infrequent revaluations translate
               into disparities in property tax burden between types and classes of
               property within and among cities and towns. In addition, because
               each city and town represents multiple systems and procedures for
               administering the property tax, there is an inconsistent
               administration of property tax law and regulations.” P.L. 1997, ch.
               179, § 1; see § 44-5-11.5(2).

In the view of the General Assembly, the shift to a more frequent revaluation-and-update

schedule struck a balance between “ensur[ing] that all taxpayers in Rhode Island are treated

equitably” and minimizing the administrative burden placed on cities and towns tasked with

conducting more frequent valuations. P.L. 1997, ch. 179, § 1; see § 44-5-11.5(3). According to

the General Assembly, “[e]nsuring that taxpayers are treated fairly begins with modernizing the

administration of the property tax that ensures:

               “(a) Up-to-date property values are maintained through more
               frequent property revaluations;
               “(b) Cities and towns meet defined standards related to performing
               updates of property values;
               “(c) The state shares in the cost of performing updates of property
               values in the cities and towns;
               “(d) A meaningful and effective method of ensuring that cities and
               towns comply with the nine year revaluation cycle and the updates
               of property values are developed;
               “(e) Procedures for administering the property tax are standardized
               — such as general reporting and classification systems;
               “(f) Assessors and contracted property revaluation companies meet
               appropriate qualifications and standards; and

                                                - 11 -
               “(g) Intergovernmental cooperation in the administration of the
               property tax is maximized.” P.L. 1997, ch. 179, § 1; see § 44-5-
               11.5(3). 11

Since that overhaul in 1997, the nine-year revaluation schedule and the three-year update

schedule have largely remained the same.

       Another change in the law further impacts reliance on our holding in Wickes. In 2001,

the General Assembly amended both § 44-5-15 and the language in the form required by § 44-5-

26(b). See P.L. 2001, ch. 365, § 1. Those amendments added the phrase “as of December 31 in

the year of the last update or revaluation” for real estate to portions of § 44-5-15 and the form

required by § 44-5-26(b). 12 Id. In light of the 1997 overhaul and the 2001 amendments,

plaintiffs’ reliance on Wickes as binding authority in this case is considerably weakened. On this

point, we agree with defendant that perhaps the trial justice should not have relied on Wickes to

the extent he did. However, that does not resolve the question of statutory interpretation at hand.

Even with this Court’s holding in Wickes being of doubtful value here, what remains unclear is

whether plaintiffs are, as defendant argues, confined to the values of their properties as of

December 31, 2007. Based on our thorough review of the language contained in chapter 5 of

title 44, the only thing that appears clear to us now is just how unclear the conflicting statutory

language is.



11
   The subsections’ labels have since changed. As currently constituted, § 44-5-11.5, which
contains the list of legislative findings, labels the subsections of § 44-5-11.5(3) with roman
numerals in place of alphabetical letters. See §§ 44-5-11.5(3)(i)–(vii).
12
   Prior to 2001, the language of § 44-5-15 and the form required by § 44-5-26(b) made no
mention of the value of real estate as of December 31 “in the year of the last update or
revaluation.” See P.L. 2001, ch. 365, § 1 (adding to § 44-5-15 the phrase “as of December 31 in
the year of the last update or revaluation” after the language “describing and specifying the value
of every parcel of the real estate” and adding to a parenthetical of one provision of the form
required by § 44-5-26(b) that the taxpayer state the fair market value “as of December 31 in the
year of the last update or revaluation for real estate” and adding that same phrase—“in the year
of the last update or revaluation for real estate”—to another parenthetical).
                                              - 12 -
       For example, § 44-5-1—the statute that empowers cities and towns to tax—provides in

succinct and unambiguous language that “[t]he tax is apportioned upon the assessed valuations

as determined by the assessors of the city or town as of December 31 in each year at 12:00 A.M.

midnight, the date being known as the date of assessment of city or town valuations.” (Emphasis

added.) A plain reading of that language would suggest that plaintiffs’ position is correct: they

may challenge the valuations of their properties “as of December 31 in each year[,]” freeing

them from the bonds of the December 31, 2007 valuations. On the other hand, we are confronted

with the language of § 44-5-15 and that in the form required by § 44-5-26(b). In each of those

places there is language providing that taxpayers state the value of their real estate “as of

December 31 in the year of the last update or revaluation * * *.”

       Also, it does not escape our notice that, in accordance with the 2001 amendments to § 44-

5-15 and to the form required by § 44-5-26(b), taxpayers must state the value of their personal

estate “as of December 31 of the tax year,” providing fertile ground for an argument that the

General Assembly intended to treat the valuation of real estate and personal estate differently.

See §§ 44-5-15 and 44-5-26(b); see also P.L. 2001, ch. 365, § 1. A plain reading of those

amendments lends support to defendant’s argument that plaintiffs are able to challenge their tax

assessments only by using the fair market value as of December 31, 2007, the date of the last

revaluation before their challenges. Unfortunately, the conflict between the language of § 44-5-1

and that of § 44-5-15 and the statutory form required by § 44-5-26(b) is only the most glaring,

but not the sole, ambiguity lurking in chapter 5 of title 44.

       To cloud matters further, there is also the language of § 44-5-12(a), which states that

“[a]ll real property subject to taxation shall be assessed at its full and fair cash value, * * * to be

determined by the assessors in each town or city[.]” And, lest we forget, the language of § 44-5-


                                                - 13 -
13—that “[t]he assessors shall assess all valuation and apportion any tax levy on the inhabitants

of the city or town and the ratable property in the city or town according to law, and the assessed

valuation of the ratable property is made as of the date of assessment provided in § 44-5-1”—and

the language of § 44-5-30—which instructs that “the court shall give judgment” in favor of the

taxpayer

                 “[i]f the taxpayer has given in an account, and if on the trial of the
                 petition [filed pursuant to § 44-5-26], * * * it appears that the
                 taxpayer’s real estate * * * has been assessed, if assessment has
                 been made at full and fair cash value, at a value in excess of its full
                 and fair cash value * * *.”

Those provisions add further uncertainty to the resolution of the issue at hand; that is, whether

the General Assembly intended that plaintiffs be locked in to the December 31, 2007 valuations

per chapter 5 of title 44.

          Therefore, it is readily apparent that we are faced with ambiguous statutory language.

We can reach no other conclusion than that the inartful drafting of the pertinent statutory

language here renders it plainly “susceptible of more than one reasonable meaning.” See Drs.

Pass and Bertherman, Inc., 31 A.3d at 1269. As explained above, because we are confronted

with a genuine ambiguity, and not one divined by crafty lawyering, 13 we “will ‘employ our well-

established maxims of statutory construction in an effort to glean the intent of the Legislature.’”

In re Proposed Town of New Shoreham Project, 25 A.3d at 505 (quoting Pascoag Apartment

13
     As this Court previously has observed,

                 “Because ambiguity lurks in every word, sentence, and paragraph
                 in the eyes of a skilled advocate * * * the question is not whether
                 there is an ambiguity in the metaphysical sense, but whether the
                 language has only one reasonable meaning when construed, not in
                 a hypertechnical fashion, but in an ordinary, common sense
                 manner.” In re Proposed Town of New Shoreham Project, 25 A.3d
482, 505 n.30 (R.I. 2011) (quoting Lazarus v. Sherman, 10 A.3d
456, 464 (R.I. 2011)).
                                                 - 14 -
Associates, LLC, 950 A.2d at 445). One such rule is of particular relevance here: “‘taxing

statutes are to be strictly construed’ with doubts resolved in favor of the taxpayer.” Maggiacomo

v. DiVincenzo, 122 R.I. 615, 618, 410 A.2d 1332, 1333 (1980) (quoting Van Alen v. Stein, 119
R.I. 347, 359, 376 A.2d 1383, 1389 (1977)); see also Inn Group Associates v. Booth, 593 A.2d
49, 55 (R.I. 1991) (explaining that “[d]oubts as to the construction of [taxing] laws * * * are to

be resolved in favor of the taxpayer” (quoting Potowomut Golf Club, Inc. v. Norberg, 114 R.I.
589, 592, 337 A.2d 226, 227 (1975))).

       As belabored above, there is no shortage of doubt about whether the General Assembly

intended to restrict plaintiffs to the values of their properties as of December 31, 2007, the year

of the revaluation at issue. Unfortunately, neither the 2001 amendments to § 44-5-15 and the

form required by § 44-5-26(b), adding the phrase “in the year of the last update or revaluation[,]”

nor the legislative findings contained in § 44-5-11.5 are determinative in discerning legislative

intent. On one hand, as defendant argues, perhaps by virtue of the 2001 amendments, the

General Assembly intended to lock in taxpayers like plaintiffs to the December 31, 2007

valuations. But, on the other hand, perhaps, as plaintiffs argue, in enacting those amendments,

the General Assembly simply intended for tax assessors such as defendant to be allowed to use

those valuations as a carry-forward, easing the administrative burden of conducting yearly

valuations while still affording taxpayers with the opportunity to pursue tax appeals on an annual

basis using annual valuations. The language of the pertinent statutes does not resolve our

linguistic dilemma.

       Accordingly, based on the ambiguities created by the conflicting statutory provisions

quoted above and the lack of clear legislative intent to the contrary, we hold that plaintiffs had

the right to appeal the yearly tax assessments for tax years 2009 and 2010 based on the fair


                                              - 15 -
market valuations of their properties as of December 31, 2008 and December 31, 2009. See Inn

Group Associates, 593 A.2d at 55; Maggiacomo, 122 R.I. at 618, 410 A.2d at 1333. In other

words, when plaintiffs appealed defendant’s assessments for tax years 2009 and 2010, they were

not locked in to the December 31, 2007 valuations of their properties.

       In so holding, we are cognizant of defendant’s reliance on alternative canons of statutory

construction to support his position. He argues first that the specific provisions of § 44-5-15 and

the form required by § 44-5-26(b) should control over the general provisions of §§ 44-5-1 and

44-5-12. See, e.g., Whitehouse v. Moran, 808 A.2d 626, 629-30 (R.I. 2002) (explaining that “the

general rule of statutory construction clearly provides that when a statute of general application

conflicts with a statute that specifically deals with a special subject matter, and when the two

statutes cannot be construed harmoniously together, the special statute prevails over the statute of

general application”). In the alternative, defendant maintains that, because the language in § 44-

5-15 and § 44-5-26(b)’s form was added after the language in § 44-5-1 and § 44-5-12, the later

provisions should govern here. See, e.g., State v. Souza, 456 A.2d 775, 781 (R.I. 1983) (stating

that “[o]nly when two statutory provisions are irreconcilably repugnant will a repeal be implied

and the last enacted statute preferred”). As a general matter, we do not disagree that those

canons of statutory construction may prove useful in resolving statutory ambiguities. But, here,

because we are confronted with a tax statute so plainly afflicted with significant ambiguity, we

are firm in our view that we are best guided by the maxim which directs that “‘taxing statutes are

to be strictly construed’ with doubts resolved in favor of the taxpayer.” Maggiacomo, 122 R.I. at

618, 410 A.2d at 1333 (quoting Van Alen, 119 R.I. at 359, 376 A.2d at 1389). 14

14
   As amicus curiae, the Rhode Island League of Cities and Towns weighed in on the issue
presented by this appeal. It argued in defendant’s favor, predicting that an interpretation in
plaintiffs’ favor would ensure a slippery slope into perilous terrain, where local town and city
halls would be inundated with tax appeals. The dissent too cautions of such a descent into fiscal
                                               - 16 -
         Moreover, we “presume[] that the General Assembly knows the state of existing relevant

law when it enacts or amends a statute.” Power Test Realty Company Limited Partnership v.

Coit, 134 A.3d 1213, 1222 (R.I. 2016) (quoting Retirement Board of Employees’ Retirement

System of Rhode Island v. DiPrete, 845 A.2d 270, 287 (R.I. 2004)). Further, we have held that

the law disfavors repeal by implication. See In re Request for Advisory Opinion from House of

Representatives (Coastal Resources Management Council), 961 A.2d 930, 935-36 n.7 (R.I.

2008).    Clearly, when the General Assembly amended § 44-5-15 and the statutory form

contained in § 44-5-26(b), it could have repealed or amended any statute that was contradictory

or conflicting. It chose not to do so.

                                               IV

                                           Conclusion

         Because we hold that the plaintiffs were permitted to appeal the yearly tax assessments

for tax years 2009 and 2010 based on the fair market valuations of their properties as of

December 31, 2008 and December 31, 2009, we affirm the judgment of the Superior Court. The

papers shall be returned to that court.




disarray. Besides noting that appealing a tax assessment is in and of itself rather cost-
prohibitive, we nonetheless conclude that such a policy concern is best addressed by the General
Assembly, not this Court. Here, the concern with a hypothetically possible flood of tax appeals
does not overcome our view that the ambiguities lurking in the statutes must be resolved in the
taxpayers’ favor. See Inn Group Associates v. Booth, 593 A.2d 49, 55 (R.I. 1991); Maggiacomo
v. DiVincenzo, 122 R.I. 615, 618, 410 A.2d 1332, 1333 (1980). In any event, we pause to thank
the Rhode Island League of Cities and Towns for their thoughtful arguments on the interpretation
of the pertinent provisions of chapter 5 of title 44.
                                              - 17 -
       Justice Indeglia, with whom Chief Justice Suttell joins, dissenting. Our review of the

relevant tax statutes leads us to conclude that real estate property taxpayers are not entitled to

appeal the valuation of their property each year, but may only challenge it “in the year of the last

update or revaluation * * *.” General Laws 1956 § 44-5-15. Therefore, we respectfully dissent.

We do agree with the majority that the conflicting statutory language in §§ 44-5-1, 44-5-12(a),

44-5-13, and 44-5-15, and the form required by § 44-5-26(b), is inarticulately drafted and

ambiguous, requiring us to employ our maxims of statutory construction. What we disagree with

is the construction tool used by the majority in its attempt to solve this problem.

       In 1997, the General Assembly changed the property tax value scheme from the

requirement that the revaluation of real property occur every ten years to requiring that it be

updated every three years. 1 See P.L. 1997, ch. 179, § 1. As outlined in the legislative findings

cited by the majority, one of the purposes of the statutory amendments was to prevent a drastic

change in taxpayers’ property values at the time of revaluation. See § 44-5-11.5(3)(i) (“Ensuring

that taxpayers are treated fairly begins with modernizing the administration of the property tax

that ensures * * * [u]p-to-date property values are maintained through more frequent property

revaluations * * *.”).

       Then in 2001, the General Assembly amended both § 44-5-15 and the language in the

form required by § 44-5-26(b). 2 Section 44-5-15 now reads, in pertinent part:

               “The notices require every person * * * liable to taxation to bring
               in to the assessors at the time they may prescribe a true and exact
               account of all the ratable estate owned * * * describing and
               specifying the value of every parcel of the real estate as of
               December 31 in the year of the last update or revaluation and

1
  More specifically, municipalities must conduct a full revaluation every nine years and conduct
an update every three years. See § 44-5-11.5(4); P.L. 1997, ch. 179, § 1.
2
  We acknowledge that the language in § 44-5-15 and the form required by § 44-5-26(b) is
slightly different.
                                               - 18 -
               personal estate as of December 31 of the tax year * * *.”
               (Emphasis added.)

The form required by § 44-5-26(b) now reads, in pertinent part:

               “[The taxpayer] may appeal [their] assessment if [their] property
               is: (1) OVERVALUED (assessed value is more than the fair
               market value as of December 31 in the year of the last update or
               revaluation for real estate and as of December 31 of the tax year
               for personal estate * * *) * * *.” (Emphasis added); see P.L. 2001,
               ch. 365, § 1.

The confusion in this legislation was caused by the combining of two distinct functions into one

chapter of the general laws. Sections 44-5-1, 44-5-12(a), and 44-5-13 give the local tax assessor

the authority to value all property in the community, while §§ 44-5-15, 44-5-26(b), and 44-5-27

give individual property owners the right to challenge those valuations.

       The majority acknowledges that there are at least three rules of construction that could be

utilized: (1) taxing statutes should be strictly construed in favor of the taxpayer; (2) specific

statutes should control over general statutes if they cannot be construed harmoniously together;

and (3) legislation enacted later in time should prevail over earlier inconsistent language. While

the majority relies solely on the first rule, we respectfully suggest that, in this case, the last two

are more appropriate in solving our dilemma and in gleaning the General Assembly’s intent. See

Retirement Board of Employees’ Retirement System of Rhode Island v. DiPrete, 845 A.2d 270,

279 (R.I. 2004) (“When [a] statute is susceptible to more than one plausible interpretation,

however, this Court will endeavor by every rule of statutory construction to ascertain the intent

of the General Assembly.”); State v. Dearmas, 841 A.2d 659, 666-67 (R.I. 2004) (employing

multiple maxims of statutory construction in interpreting a statute). 3

3
  The statutory maxim that taxing statutes should be construed in favor of the taxpayer was first
introduced in Manning v. Board of Tax Commissioners of Rhode Island, 46 R.I. 400, 127 A. 865
(1925). This Court stated:

                                                - 19 -
       With its 2001 amendments to §§ 44-5-15 and 44-5-26(b) adding the following: “[real]

estate as of December 31 in the year of the last update or revaluation [and personal estate] as of

December 31 of the tax year[,]” the General Assembly made clear when property owners can

appeal a real estate valuation, but left intact the timing of personal property appeals and the

overall authority of the assessor in valuing all property in the community. See P.L. 2001, ch.

365, § 1. This is specific legislation directed at only those choosing to appeal their real estate

valuations and, as such, must be considered as controlling the remaining valuation provisions of

the statute. Likewise, the fact that the 2001 amendment was adopted later than the overall taxing

change of 1997 gives insight to the General Assembly’s attempt to clarify when an appeal can be

taken. Using these two rules of construction convinces us that the General Assembly limited

taxpayer appeals to the year of the last update or revaluation.

       We gain comfort in this view when considering the possible ramifications of the

majority’s interpretation. 4   Some taxpayers could seek a revaluation every year, requiring


               “Doubts as to the construction of laws of this character are to be
               resolved in favor of the taxpayer. The legislative intent to impose
               the burden of a tax is not to be found by implication nor
               conjecture. Before approving an assessment a court may well
               require that its authorization be clearly and explicitly expressed in
               the law.” Manning, 46 R.I. at 410, 127 A. at 870.

Similar language has been quoted in Van Alen v. Stein, 119 R.I. 347, 359, 376 A.2d 1383, 1389
(1977), Potowomut Golf Club, Inc. v. Norberg, 114 R.I. 589, 592, 337 A.2d 226, 227 (1975), and
United Transit Company v. Hawksley, 86 R.I. 53, 61, 133 A.2d 132, 136 (1957). This language
seems to suggest that this maxim was meant to be controlling with regard to statutes that impose
a tax. While it is a fine distinction, we note that the present case deals with the procedure of a
tax appeal, rather than the imposition of a tax.
4
  In a case with a similar fact pattern to the one before us, another Superior Court justice
addressed this added burden on municipalities and taxpayers, concluding that it would create an
“absurd” result. Transcript of Record at 34-44, Prices Neck LLC v. Booth, Nos. NC-2010-189,
NC-2011-128, NC-2012-120 (R.I. Super. Ct. Feb. 14, 2013). In addition, the justice pointed out
that an interpretation in favor of yearly appeals would solely benefit owners of higher-valued
homes because the potential savings in their situations would make an appeal worthwhile. Id.

                                               - 20 -
municipalities, such as defendant, to expend funds in justifying them. Interpreting the statute in

that manner would unnecessarily burden already strained municipal budgets, ultimately passing

the costs on to taxpayers. Likewise, the loss of revenue, which occurred in this case, would

leave cities and towns attempting to recoup their losses by, again, looking to remaining property

owners. In these times when most owners do not have expendable income, we cannot fathom the

General Assembly wanting to do that.

       For these reasons, we must respectfully voice our dissent.




                                              - 21 -
Appendix
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS


                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Michael A. Balmuth et al. v. David E. Dolce, in his
                                     capacity as Tax Assessor for the Town of Portsmouth.

                                     John Qua et al. v. David E. Dolce, in his capacity as
Title of Case                        Tax Assessor for the Town of Portsmouth.

                                     William Antle v. David E. Dolce, in his capacity as
                                     Tax Assessor for the Town of Portsmouth.

                                     No. 2017-6-Appeal.
                                     (NC 10-296)

                                     No. 2017-8-Appeal.
                                     (NC 10-298)
                                     No. 2017-9-Appeal.
Case Number
                                     (NC 11-127)

                                     No. 2017-11-Appeal.
                                     (NC 10-299)
                                     No. 2017-12-Appeal.
                                     (NC 11-131)
Date Opinion Filed                   May 2, 2018
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Newport County Superior Court

Judicial Officer From Lower Court    Associate Justice Walter R. Stone
                                     For Plaintiffs:

                                     Michael J. Richards, Esq.
                                     Brian G. Bardorf, Esq.
Attorney(s) on Appeal
                                     Mark B. Bardorf, Esq.
                                     For Defendant:

                                     Kevin P. Gavin, Esq.

SU-CMS-02A (revised June 2016)
SU-CMS-02A (revised June 2016)